UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 19, 2013 AMREP CORPORATION (Exact name of Registrant as specified in its charter) Oklahoma 1-4702 59-0936128 (State or other jurisdiction of (Commission File (IRS Employer incorporation) Number) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 19, 2013, the Board of Directors (the “Board”) of AMREP Corporation (the “Company”) amended Section 1(a) of Article III of the Company’s By-Laws to provide that the Board consists of five directors. Item 5.07 Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Shareholders of the Company was held on September 19, 2013.At the meeting, shareholders holding an aggregate of 5,228,185 shares of common stock, par value $.10, of the Company out of a total of 7,195,454 shares outstanding and entitled to vote, were present in person or represented by proxy. At the meeting, Lonnie A. Coombs was reelected director of the Company in Class II by the final votes set forth opposite his name, to hold office until the 2016 Annual Meeting of Shareholders and until his successor is elected and qualified: VotesFor Votes Withheld BrokerNon- Votes Lonnie A. Coombs 0 In addition, the following proposals were voted on and approved at the meeting. Proposal VotesFor Votes Against Abstentions BrokerNon- Votes Advisory voteon the compensation paid to the Company’s named executive officers 0 Proposal One Year Two Years Three Years Abstentions BrokerNon- Votes Advisory voteon preferred frequency of shareholder advisory votes on the compensation paid to the Company’s named executive officers 0 On September 19, 2013, consistent with the advisory voteon preferred frequency of shareholder advisory votes on the compensation paid to the Company’s named executive officers, the Board has determined that the advisory vote on the compensation paid to the Company’s named executive officers be submitted to the shareholders every year until the next vote on the frequency of such votes is conducted or until the Board determines that a different frequency of such votes is in the best interest of the shareholders of the Company. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description By-Laws, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMREP Corporation Date: September 23, 2013 By: /s/ Christopher V. Vitale Christopher V. Vitale Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit Number Description By-Laws, as amended.
